Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS


No. 11-BG-1156

IN RE: MICHAEL JOSEPH MASON,
                            Petitioner.
Bar Registration No. 358684                                  BDN: 300-11

BEFORE: Blackburne-Rigsby and Thompson, Associate Judges; and Newman, Senior Judge.

                                           ORDER
                                     (FILED - April 17, 2014)

        On further consideration of this court’s October 20, 2011, order that granted petitioner’s
petition for reinstatement subject to conditions, this court’s February 11, 2014 order that directed
petitioner to show cause why his reinstatement should not be revoked, and the responses of
petitioner and Bar Counsel, it is

        ORDERED that Michael Joseph Mason’s reinstatement to the practice of law in this court
is hereby revoked and his disbarment is hereby reinstated. It is

        FURTHER ORDERED that Michael Joseph Mason is hereby disbarred from the practice
of law in this jurisdiction and for purposes of reinstatement the period of respondent’s
suspension will not begin to run until such time as he files an affidavit complying with D.C. Bar
R. XI, § 14 (g).

                                              PER CURIAM